Angelo L. Rosa (ISB No. 7546)
ROSA PLLC
950 West Bannock Street, Suite 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 302 | Phoenix, Arizona 85016
Telephone:   +1 (801) 440-4400
Fax:         +1 (208) 515-2203
e-Mail:      arosa@rosacommerce.com

Attorneys for Respondent/Counter-Petitioner
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC


                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


  TWIN FALLS NSC, LLC, a Tennessee           Case No. 1:19-cv-00009-DCN
  limited liability company,

          Petitioner/Counter-Respondent,

  v.                                            NOTICE OF SOUTHERN IDAHO
                                               AMBULATORY SURGERY CENTER,
  SOUTHERN IDAHO AMBULATORY                    LLC’S MOTION FOR PROTECTIVE
  SURGERY CENTER, LLC, an Idaho                           ORDER
  limited liability company,
                                                             [F.R.C.P. 26(c)]
          Respondent/Counter-Petitioner.




         PLEASE TAKE NOTICE THAT Respondent/Counter-Petitioner SOUTHERN IDAHO

AMBULATORY SURGERY CENTER, LLC (“SIASC”) hereby submits its Motion for Protective

Order.



NOTICE OF SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S
MOTION FOR PROTECTIVE ORDER - Page 1
    DATED:    10 July 2020       Respectfully Submitted,

                                 For ROSA PLLC:




                                 __________________________
                                 Angelo L. Rosa
                                 Attorney for Respondent/Counter-Petitioner
                                 SOUTHERN IDAHO AMBULATORY
                                 SURGERY CENTER, LLC




NOTICE OF SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S
MOTION FOR PROTECTIVE ORDER - Page 2
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 10 July 2020 I submitted the foregoing to the Clerk
of the Court for service on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing, including, but not limited to, the following:

      Scott D. Hess              sdhess@hollandandhart.com

      Brant Phillips             BPhillips@bassberry.com



                                               /s/ Angelo L. Rosa
                                              Angelo L. Rosa




NOTICE OF SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S
MOTION FOR PROTECTIVE ORDER - Page 3
